     Case 15-60472       Doc 20     Filed 03/01/19 Entered 03/01/19 14:05:39           Desc Main
                                      Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

In Re: Andrea Hobson Mason                                                 Chapter 13
            (Debtor)                                                       Case No. 15-60472


                                       NOTICE OF HEARING

       Please take notice that Counsel for the above-named Debtor filed a Motion to Sell Real Estate
Free and Clear of Liens, a true copy of which is attached hereto, and shall submit the same to the Court
for approval on March 28, 2019 at 9:30 a.m., or as soon thereafter as the parties may be heard, at the
United States Bankruptcy Court, 2nd Floor, 1101 Court Street, Lynchburg, Virginia 24501.

       Objections to the Motion to Sell Real Estate Free and Clear of Liens must be submitted in
writing no later than March 22, 2019. In the event that no objections are filed, an order granting the
motion may be entered prior to the hearing date.

                                                                    /s/ Margaret C. Valois
                                                                      Counsel for Debtor



Margaret C. Valois/VSB #66034
James River Legal Associates
7601 Timberlake Road
Lynchburg, VA 24502
(434) 845-4529
mv@vbclegal.com


                                           CERTIFICATE

I hereby certify that a true copy of the aforesaid Notice and Motion was mailed by first class mail or
electronically transmitted to the Chapter 13 Trustee, the Debtor, mortgage lender U.S. Bank National
Association, in accordance with FRBP 7004, and all other creditors and other parties of interest.

March 1, 2019__                                                            /s/ Margaret C. Valois
     Case 15-60472       Doc 20     Filed 03/01/19 Entered 03/01/19 14:05:39            Desc Main
                                      Document     Page 2 of 2




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

In Re: Andrea Hobson Mason                                                  Chapter 13
            (Debtor)                                                        Case No. 15-60472


               MOTION TO SELL REAL ESTATE FREE AND CLEAR OF LIENS

       COME NOW Andrea Hobson Mason, Debtor, and move the Court for authority to sell real
property free and clear of liens and in support thereof state to the Court as follows:

1.     Debtor filed a Chapter 13 bankruptcy proceeding in this Court on March 16, 2015;
2.     That Debtor Zachary Lee Mason is deceased;
3.     As of the present time, the Debtor is not in default in her proposed plan payments;
4.     That the Debtor owns certain real property located at 93 Oak Trail, Lynchburg, VA 24502-3082;
5.     That the property is encumbered by a First Deed of Trust to US Bank Home Mortgage, said lien
       having a current balance of approximately $118,354.27 (See Exhbit A);
6.     That the said real estate has been assessed by the County of Campbell at a value of
$168,200.00 for tax year 2019 (See Exhibit B);
7.     That the Debtor desires to sell said real estate and expects to market the property at a price of
       $194,900.00;
8.     The Debtor has no offers to purchase the property at this time;
9.     That the Deed of Trust will be satisfied in full;
10.    That the Debtor anticipates that her portion of the net proceeds of the sale will be approximately
       $64,000.00;
11.    The Debtor anticipates receiving sufficient funds to pay off her case. The current base balance is
       $15,019.45.

         WHEREFORE, the Debtor prays that this Honorable Court grant her application and allow her
to sell the heretofore described real property and that net proceeds from the sale, in an amount
sufficient to pay the Chapter 13 plan in full, or as otherwise required by the Chapter 13 Trustee, be paid
to the Chapter 13 Trustee and that Debtor has such other and further relief as is just and proper.

Date: March 1, 2019                                                  ANDREA HOBSON MASON



/s/ Margaret C. Valois
Counsel for Debtor
Margaret C. Valois/VSB #66034
James River Legal Associates
7601 Timberlake Road
Lynchburg, VA 24502
(434) 845-4529
mv@vbclegal.com
